Van Beunt, P. J.
I concur. It is evident upon reading the evidence that the bank endeavored to conceal the true state of the account between themselves and Capron & Merriam, that the trial proceeding as far as they were concerned upon the erroneous theory that the condition of this account was of no consequence to the plaintiff, whereas the defendant was bound to show not only the certification upon the faith of the bonds, but that no part had been paid, and that the bank had no funds of Capron & Merriam applicable to the payment of the same.
The plaintiff was entitled to have the whole account, so *366that the question at once could be determined on the lights of all ¡the facts. _